149 So. 2d 45 (1963)
PAN AMERICAN BANK OF MIAMI, a banking corporation under the laws of the State of Florida, and Sottile, Inc., a Florida corporation, Petitioners,
v.
Anselmo L. ALLIEGRO, Jr., a minor, by and through his legal guardian and father, Anselmo Alliegro, and all other persons similarly situated, joined, et al., Respondents.
No. 31744.
Supreme Court of Florida.
January 23, 1963.
William B. Roman, Miami, for petitioner Pan American Bank of Miami.
Ward & Ward and W.G. Ward, Miami, for petitioner Sottile, Inc.
Sibley, Grusmark, Giblin, King & Levenson and Marion E. Sibley, Miami Beach, for respondent Anselmo L. Alliegro, Jr.
Robert Paul, Kendall, for respondent intervenors.
PER CURIAM.
The District Court of Appeal, Third District, has certified that its decision "passes upon a question of great public interest." See Alliegro v. Pan American Bank of Miami, Fla.App. 1962, 136 So. 2d 656. Our jurisdiction attaches pursuant to the certificate. Susco Car Rental System of Florida v. Leonard, Fla. 1959, 112 So. 2d 832.
Although by its decision the District Court of Appeal passed upon three questions of law, only one of them has been certified as occupying the status of a matter of great public interest. Nevertheless, we have considered all three questions under the rule of Zirin v. Charles Pfizer & Co., Fla. 1961, 128 So. 2d 594.
*46 We have carefully studied the record and comprehensive briefs. On the basis of this review we find no error in the several rulings of the District Court of Appeal. While the case does involve important questions, our conclusion is that the District Court of Appeal resolved them correctly. That court reviewed all of the applicable authorities and properly applied them. Under the circumstances it would be a duplication of judicial labor for us merely to restate the case and then simply announce the same propositions of law in different verbiage.
Having considered the case on the merits pursuant to the certificate, we find no error in the decision of the District Court of Appeal. It is adopted and approved as a correct disposition of the case. There is, therefore, no reason to disturb it in any particular.
The writ of certiorari is denied.
It is so ordered.
ROBERTS, C.J., and THOMAS, THORNAL, O'CONNELL and HOBSON (Ret.), JJ., concur.